     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.306 Page 1 of 30



1
      CDLG, PC
2     Tony Cara, Esq., (CA SBN: 170720)
      2973 Harbor Blvd., Ste. 594
3
      Costa Mesa, CA 92626-3912
4     Telephone: (888) 615-6765
5
      Facsimile: (888) 660-8874

6     Attorney for Plaintiffs,
7     GEOFFREY SCHEUERMAN AND KATHLEEN SCHEUERMAN
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10

11    GEOFFREY SCHEUERMAN AND                   _ CASE NO. 3:19-cv-02396-JM-WVG
      KATHLEEN SCHEUERMAN,                      _
12                                              _
                                                  OPPOSITION TO DEFENDANTS’
13
                                                  MOTION TO DISMISS
                        Plaintiffs,
14

15    v.
16                                                   Date: January 27, 2020
                                                     Time: 10:00 a.m.
17    PHH MORTGAGE CORPORATION;
                                                     Courtroom: 5D
18    U.S. BANK NATIONAL
      ASSOCIATION AS TRUSTEE FOR
19                                                   NO ORAL ARGUMENT
      BNC MORTGAGE LOAN TRUST
                                                     REQUESTED
20    2007-1 MORTGAGE PASS
21
      THROUGH CERTIFICATES SERIES
      2007-1; WESTERN PROGRESSIVE,
22    LLC; and DOES-10, inclusive,
                                                     Action Filed: November 13, 2019
23
                        Defendants.
24

25    TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES AND
26
      THEIR COUNSELS OF RECORD HEREIN:
27

28
                                                 1

                            OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.307 Page 2 of 30



1
            PLEASE TAKE NOTICE that Plaintiffs, GEOFFREY SCHEUERMAN AND
2
      KATHLEEN SCHEUERMAN (hereinafter, “Plaintiffs”) hereby submit this Opposition
3

4     to Defendants PHH MORTGAGE CORPORATION (“PHH”) and U.S. BANK
5
      NATIONAL ASSOCIATION AS TRUSTEE FOR BNC MORTGAGE LOAN TRUST
6

7     2007-1 MORTGAGE PASS THROUGH CERTIFICATES SERIES 2007- (“U.S.
8
      BANK”) (collectively, “DEFENDANTS”) Motion to Dismiss, which is currently set to
9
      be heard on or about January 27, 2020 in the above entitled court.
10

11          Plaintiffs’ Opposition is based on these opposing papers, the attached
12
      Memorandum of Points and Authorities, and on the complete documents and records of
13

14    this action on file with this Court and on such other oral and/or documentary evidence as
15
      may be presented at the hearing on this Motion.
16

17
      DATED: January 13, 2020                       CDLG, PC
18

19                                          BY: /s/ Tony Cara _____________
                                                Tony Cara, Esq.
20
                                                Attorney for Plaintiffs,
21                                              GEOFFREY SCHEUERMAN
22
                                                AND KATHLEEN SCHEUERMAN

23

24

25

26

27

28
                                                   2

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.308 Page 3 of 30



1

2
                                                    TABLE OF CONTENTS
3

4     I.     INTRODUCTION ................................................................................................... 1
5
      II.    LEGAL STANDARD ............................................................................................. 2
6
      III.     STATEMENT OF FACTS ................................................................................... 4
7
      IV. TENDER IS NOT REQUIRED IN THIS MATTER ............................................... 5
8
      V. PLAINTIFF HAS ALLEGED SUFFICIENT FACTS TO CONSTITUTE
9
      VIOLATIONS OF HOMEOWNER BILL OF RIGHTS ................................................. 6
10     A. Cal. Civ. Code § 2923.6 stand as a viable cause of action. .................................... 6
11     B. CA Civil Code § 2923.7 applies to PHH. ............................................................ 10
12
       C. Cal. Civ. Code § 2924.9 stands as a viable cause of action.................................. 11
       D. CA Civil Code § 2924.10 applies to PHH. .......................................................... 13
13
      VI. PLAINTIFFS’ CAUSE OF ACTION FOR NEGLIGENCE IS SUFFICIENTLY
14
      PLED ............................................................................................................................ 14
15
      VII. PLAINTIFFS’ WRONGFUL FORECLOSURE CAUSE OF ACTION IS
16
      PROPERLY PLEAD .................................................................................................... 20
17
      VIII. PLAINTIFFS HAVE ADEQUATELY PLED A CAUSE OF ACTION FOR
18
      UNFAIR BUSINESS PRACTICES .............................................................................. 21
19     A. Plaintiffs Have Pled Their Claims with Reasonable Particularity ........................ 22
20     B. Plaintiffs Have Adequately Plead Standing ......................................................... 22
       C. Plaintiffs Need Only Allege Unlawful, Unfair or Fraudulent Conduct ................ 23
21

22
      IX. IF THE COURT PERCEIVES ANY MERIT TO THE MOTION TO DISMISS,
      LEAVE TO AMEND SHOULD BE GRANTED ......................................................... 24
23

24

25

26

27

28
                                                                       i

                                          OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.309 Page 4 of 30



1
                                                 TABLE OF AUTHORITIES
2

3     Cases
4     Alvarez v. BAC Home Loans Servicing, 228 Cal. App. 4th 941 (2014) ......................... 14
5     Auster Oil & Gas, Inc. v. Stream,.................................................................................... 4
6     Barrionuevo v. Chase Bank, N.A., 885 F. Supp. 2d 964, 969 (N.D. Cal. 2012) ............... 6
7     Boschma v. Home Loan Ctr., Inc., 198 Cal. App. 4th 230, 252 (2011) ................... 21, 23
8     Bowman v. Wells Fargo Home Mortg., 2014 WL 1921829, at *5 (N.D. Cal. May 13,
9
        2014) ........................................................................................................................ 7, 8
10
      Breier v. Northern California Bowling Proprietors' Assn., 316 F.2d 787, 789 (9th Cir.
11
        1963) .......................................................................................................................... 25
12
      Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal.4th 163,
13
        180 (1999) .................................................................................................................. 24
14
      Committee on Children's Television, Inc. v. General Foods Corp., 35 Cal.3d 197, 212-
15
        213 (1983) .................................................................................................................. 23
16
      Crilley v. Bank of America, N.A. (D. Hawaii, Apr. 26, 2012, No. 12-00081 LEK-BMK)
17

18
        2012 U.S. Dist. Lexis 58469, p. *29 ........................................................................... 19

19
      Dimock v. Emerald Properties, LLC (2000) 81 Cal. App. 4th 868, 97 Cal. Rptr. 2d 255, 5
20    Duran v. Bank of Am., N.A., 2015 WL 794672, at *10 (C.D. Cal. Feb. 24, 2015) ......... 16
21    Garcia v. Ocwen Loan Servicing, LLC, 2010 WL 1881098 (N.D. Cal. 2010) ............... 16
22    Garcia v. Wells Fargo Bank, N.A., 2014 WL 458208, at *4 (N.D. Cal. Jan. 31, 2014).. 11
23    Gilligan v. Jamco Dev..................................................................................................... 4
24    Hild v. Bank of Am., N.A., 2015 WL 401316, at *7 (C.D. Cal. Jan. 29, 2015) ............... 10
25    Hixson v. Wells Fargo Bank, 2014 WL 3870004, at *5, n.4 (N.D. Cal. Aug. 6, 2014) .. 10
26
      Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) ................................................ 4
27
      Karlsen v. American Savings & Loan Assn. (1971) 15 Cal.App.3d 117 .......................... 5
28
                                                                       ii

                                          OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.310 Page 5 of 30



1
      Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 323 (2011). ..................................... 22
2
      Mayes v. Leipziger, 729 F.2d 605, 607-609 (9th Cir. 1984) .......................................... 25
3
      McFarland v. JP Morgan Chase Bank, 2014 WL 4119399, at *11 (C.D. Cal. Aug. 21,
4
        2014) .......................................................................................................................... 10
5
      McLaughlin v. Aurora Loan Servs., 2014 WL 1705832, at *6 (C.D. Cal. Apr. 28, 2014)
6
        ............................................................................................................................... 9, 12
7
      Motors, Inc. v. Times Mirror Co., 102 Cal.App.3d 735, 740 (1980) ............................. 24
8
      Onofrio v. Rice (1997) 55 C.A. 4th 413, 424 ................................................................... 5
9
      Pareto v. F.D.I.C., 139 F. 3d 696, 699 (9th Cir. 1998 ..................................................... 3
10

11
      People v. E.W.A.P., Inc., 106 Cal.App.3d 315, 319 (1980) ........................................... 23

12    People v. Sup. Ct. (Jayhill Corp.), 9 Cal.3d 283,287-288, (1973) .................................. 23
13    Pura v. Citimortgage, Inc., 2015 WL 81980, at *1 (C.D. Cal. Jan. 2, 2015) ................. 10
14    Sacchi v. Mortgage Electronic Registration Systems, Inc., 2011 WL 2533029, at *9
15      (C.D. Cal., June 24, 2011) .......................................................................................... 22
16    Sav. & Loan Assn. (1971) 15 Cal.App.3d 112, 92 Cal. Rptr. 851 .................................... 5
17    Trant v. Wells Fargo Bank, N.A., 2012 WL 2871642, at 19 (S.D. Cal. 2012)................ 16
18    Walker v. Countrywide Home Loans, 98 Cal.App.4th 1158, 1170 (2002) .................... 24
19
      Watkinson v. Mortgage It, Inc. (S.D. Cal. June 1, 2010) 2010 U.S. Dist. Lexis 53540, pp.
20
        *23-24 ........................................................................................................................ 15
21
      Other Authorities
22
      . Stein, Cal. Practice Guide: Bus. & Prof. C. § 17200 Practice (The Rutter Group 2012)
23

24
        Par. 3:56 ..................................................................................................................... 23

25

26

27

28
                                                                        iii

                                          OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.311 Page 6 of 30



1
                      MEMORANDUM OF POINTS AND AUTHORITIES
2
             I.    INTRODUCTION
3
            On November 13, 2019, Plaintiffs GEOFFREY SCHEUERMAN AND
4

5     KATHLEEN SCHEUERMAN (“Plaintiffs”) initiated this action in the Superior Court of
6
      California in and for the County of San Diego. Plaintiffs filed a Complaint (“Cplt.”)
7

8     alleging causes of action including Multiple Violations of California Homeowner’s Bill
9
      of Rights (“HBOR”), Wrongful Foreclosure, Negligence and Violation of CA B&P
10
      Code §17200. The action is based on Plaintiffs’ home being wrongfully foreclosed upon
11

12    at a time when they were supposed to be under review. Plaintiffs were led on with
13
      affirmations that their loan modification application was being reviewed when instead,
14

15    Defendants moved to foreclose.
16
            Defendants have since removed the state action to federal court. Defendants now
17

18
      seeks to dismiss Plaintiffs’ Complaint claiming that the causes of action contained

19    therein are not supported by sufficient facts. Plaintiffs filed this lawsuit to protect their
20
      interest in the real property they previously owned located at 3749 Kingsley Street, San
21

22    Diego, California 92106, in the County of San Diego (hereinafter the “Subject
23
      Property”). Plaintiffs had previously filed another complaint, unfortunately for reasons
24

25    unknown, Plaintiffs’ counsel was not instantly made aware of the removal until it was
26
      too late and the matter was dismissed due to inadvertent unawareness. However, for the
27
      reasons set forth below, the causes of action set forth in the operative Complaint are
28
                                                    1

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.312 Page 7 of 30



1
      properly plead and Defendants’ motion should be denied. The Complaint not only meets
2
      the standards governing the form of a complaint contemplated by Federal Rule of Civil
3

4     Procedure 8(a), and the Complaint sufficiently alleges consumer negligence and damage.
5
             Plaintiffs re-affirm that their claims are legitimate and that DEFENDANTS’
6

7     allegations are misleading. DEFENDANTS attempt to deflect any blame of wrongdoing
8
      by stating simply that the violations are not material enough. Plaintiffs however allege
9
      that these causes of action are meritorious and the MTD should be DENIED in its
10

11    entirety. However, should the Court find that one or more of Plaintiffs’ causes of action
12
      have not been sufficiently pled, Plaintiffs respectfully request leave to amend to cure any
13

14    deficiencies.
15
            II.       LEGAL STANDARD
16
            Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement
17

18    of the claim showing that the pleader is entitled to relief.” With that liberal pleading
19
      standard, the purpose of a motion under Rule 12(b)(6) is “to test the formal sufficiency
20

21    of the statement of the claim for relief.” 5B C. Wright & A. Miller, Federal Practice and
22
      Procedure § 1356, p. 354 (3d ed. 2004). To survive a motion to dismiss, a complaint
23

24
      must contain sufficient factual material to “state a claim to relief that is plausible on its

25    face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially
26
      plausible when “the plaintiff pleads factual content that allows the court to draw the
27

28
                                                    2

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.313 Page 8 of 30



1
      reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.
2
      Iqbal, 556 U.S. 662, 678 (2009).
3

4            In analyzing the complaint’s sufficiency, a court must “accept[] all factual
5
      allegations in the complaint as true and constru[e] them in the light most favorable to the
6

7     nonmoving party.” Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1014 (9th Cir.
8
      2012). But the assumption of truth doesn’t apply to legal conclusions. Iqbal, 556 U.S. at
9
      678.
10

11           In ruling on a motion to dismiss, the Court must accept all material allegations of
12
      fact alleged in the complaint as true and resolve all doubts in favor of Plaintiff. (Pareto
13

14    v. F.D.I.C., 139 F. 3d 696, 699 (9th Cir. 1998)). The Federal Rules simply require in the
15
      complaint a “short and plain statement of the claim showing the pleader is entitled to
16

17
      relief.” [FRCP Rule 8 (a)(2)] Moreover, the Rules require a “short and plain statement of
18    the claim that will give the defendant fair notice of what the Plaintiffs’ claim is and the
19
      grounds upon which it rests.” Thus, the Federal Rules embody "notice pleading" and
20

21    require only a concise statement of the claim, rather than evidentiary facts.
22
             Here, the Complaint is not unintelligible or confusing and does not violate Federal
23

24    Rule of Civil Procedure 8( a)'s requirement of "a short and plain statement of the claim
25
      showing that the pleader is entitled to relief." The Complaint clearly has a more than
26
      sufficient statement of the claim and more than meets the requirement that it be "short
27

28
                                                    3

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
     Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.314 Page 9 of 30



1
      and plain." For example, the Complaint specifically identifies the actions of
2
      DEFENDANTS and how those actions are wrongful.
3

4           Furthermore, Motions to dismiss are disfavored, as there exists “‘a powerful
5
      presumption against rejecting pleadings for failure to state a claim.’” Gilligan v. Jamco
6

7     Dev. Corp., 108 F.3d 246, 249 (9th Cir. 1997) (quoting Auster Oil & Gas, Inc. v. Stream,
8
      764 F.2d 381, 386 (5th Cir.1985)). In considering a motion to dismiss, a district court
9
      must take as true all well-pleaded allegations of material fact and must construe them in
10

11    the light most favorable to the plaintiff. Ileto v. Glock, Inc., 349 F.3d 1191, 1200 (9th
12
      Cir. 2003). A court also must take into account all inferences supporting the complaint
13

14    that a trier of fact reasonably could draw from the evidence. See Id. Accordingly,
15
      DEFENDANTS’ motion should be denied. Alternatively, if the Court finds that one or
16

17
      more causes of action are not properly plead Plaintiffs seek leave of court to amend the
18    Complaint to cure any defects.
19
           III.   STATEMENT OF FACTS
20

21          The instant case arises as a result of PHH engaging in unlawful and unfair conduct
22
      relating to Plaintiffs’ loan encumbering the subject property. Plaintiffs obtained their
23

24
      mortgage loan on or about December 19, 2006,. Defendant PHH as servicer of the loan,

25    recorded a Notice of Default on October 25, 2018. PHH attempts to negate any
26
      wrongdoing on their part; however, Plaintiffs claim that PHH’s negligent actions
27

28
                                                   4

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.315 Page 10 of 30



1
     commenced from the recording of this document. Plaintiffs were not contacted prior or
2
     after the recording of the NOD. Per the applicable statutes delineated in the Complaint,
3

4    PHH had the duty to accurately contact Plaintiffs to discuss their options. Instead,
5
     PHH’s inability to adequately perform, preempted Plaintiffs from receiving any real
6

7    assistance. As such, PHH’s actions have damaged Plaintiffs in that they missed their
8
     right to alternatives to foreclosure. Therefore, PHH’s Motion to Dismiss should be
9
     denied in its entirety.
10

11   IV.    TENDER IS NOT REQUIRED IN THIS MATTER
12
            Plaintiffs are excused from tender as this would frustrate and be inconsistent with
13
     the purpose of the claims and would be inequitable to do. Moreover, tender may not be
14

15   required where it would be inequitable to do so, Onofrio v. Rice (1997) 55 C.A. 4th 413,
16
     424, and if the tender rule does apply, it is only to set aside a VOIDABLE sale. Karlsen
17

18   v. American Savings & Loan Assn. (1971) 15 Cal.App.3d 117.
19
            In Dimock v. Emerald Properties, LLC (2000) 81 Cal. App. 4th 868, 97 Cal. Rptr.
20

21
     2d 255, the appellate court, in distinguishing Karlsen v. American Sav. & Loan Assn.

22   (1971) 15 Cal.App.3d 112, 92 Cal. Rptr. 851, held that tender is not required when a
23
     trustee goes forward with a foreclosure sale without any legal authority to do so. In
24

25   Dimock, the original trustee was substituted out for a new trustee. However, without a
26
     subsequent substitution, the original trustee conducted the foreclosure sale.
27

28
                                                    5

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.316 Page 11 of 30



1
     Consequently, the court held that the foreclosure sale was VOID and a complete nullity
2
     with no force and effect. Id. at 876. Accordingly, the court held that the tender rule did
3

4    not apply. Id. at 878.
5
           Furthermore, in Barrionuevo v. Chase Bank, N.A., 885 F. Supp. 2d 964, 969 (N.D.
6

7    Cal. 2012) the Plaintiffs made “a fairly strong argument that tender—or at least full
8
     tender—should not be required because they are contesting not only irregularities in sale
9
     notice or procedure, but the validity of the foreclosure in the first place. ” Emphasis
10

11   added. Here, Plaintiff has made substantially similar allegations. Specifically, Plaintiff
12
     allege that SLS was in violation because 1.) the Notice of Default was recorded without
13

14   compliance in contacting the borrowers prior to and after said recording. Thus, this
15
     recorded document was void. Thus, the Dimock opinion is controlling law on this case
16

17
     and dictates that, because the foreclosure sale was void, tender is not required.
18       V.  PLAINTIFF HAS ALLEGED     SUFFICIENT   FACTS                                  TO
19   CONSTITUTE VIOLATIONS OF HOMEOWNER BILL OF RIGHTS
20
        A. Cal. Civ. Code § 2923.6 stand as a viable cause of action.
21
           Plaintiffs’ mortgage loan, being a first lien mortgage entitles Plaintiffs to relief
22

23   under HBOR. PHH had to perform their due diligence and comply with the law. Cal.
24
     Civ. Code § 2923.6, under the California Homeowner's Bill of Rights ("HBOR"), which
25

26   provides procedural protections to borrowers in review, or seeking a fair opportunity to
27
     be reviewed, for a loan modification. Plaintiffs allege PHH violated the HBOR statutes
28
                                                   6

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.317 Page 12 of 30



1
     when they encouraged Plaintiffs to submit a loan modification application and then dual-
2
     tracked them. PHH never provided Plaintiffs with a final written determination on the
3

4    loan modification review. Where the plaintiff is not provided a final written
5
     determination, there exists a viable cause of action. Bowman v. Wells Fargo Home
6

7    Mortg., 2014 WL 1921829, at *5 (N.D. Cal. May 13, 2014) (borrower pled viable dual
8
     tracking claim based on servicer’s failure to provide reason for modification denial or
9
     notice of appeal rights). As a matter of law, this cause of action stands because PHH did
10

11   not give Plaintiffs a determination (written or verbal) as to the loan modification
12
     application. PHH’s failure to comply with these statutes disallowed Plaintiffs to properly
13

14   assess the timeline of events and submit anything additional that might have expedited
15
     the loan modification review process – AND avoided foreclosure. There was never
16

17
     anything in writing provided by PHH. As a result, Plaintiffs were wrongfully foreclosed
18   on; therefore, the violations are material enough to constitute negligence and clear
19
     violation of the HBOR statutes.
20

21         HBOR continues the existing requirement that a servicer may not record a notice
22
     of default (NOD) until 30 days after contacting the borrower to discuss alternatives to
23

24   foreclosure. Contact is specifically required 30 days before recording an NOD. Many
25
     courts have found in Plaintiffs’ favor in this regard. See Tavares v. Nationstar Mortg.,
26
     LLC, 2014 WL 3502851, at *6-7 (S.D. Cal. July 14, 2014); Garcia v. Wells Fargo Bank,
27

28
                                                   7

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.318 Page 13 of 30



1
     N.A., 2014 WL 458208, at *4 (N.D. Cal. Jan. 31, 2014); Cerezo v. Wells Fargo Bank,
2
     N.A., 2013 WL 4029274, at *7 (N.D. Cal. Aug. 6, 2013). In this matter, a Notice of
3

4    Default was recorded on June 7, 2018, and though regardless of their declaration that
5
     they attempted contact, none was made. Plaintiffs were available by phone and mail and
6

7    never received a phone call from anyone or any written notifications. Moreover,
8
     Plaintiffs were not contacted post-NOD either, in violation of CC 2924.9.
9
           Plaintiffs allege PHH further violated the HBOR statutes when they encouraged
10

11   Plaintiffs to submit a loan modification application and then failed to properly review
12
     them. Plaintiffs were provided a determination or a denial, they were always under the
13

14   impression that they were being reviewed. Bowman v. Wells Fargo Home Mortg., 2014
15
     WL 1921829, at *5 (N.D. Cal. May 13, 2014) (borrower pled viable dual tracking claim
16

17
     based on servicer’s failure to provide reason for modification denial or notice of appeal
18   rights). As a matter of law, this cause of action stands because PHH did not give
19
     Plaintiffs a determination (written or verbal) as to the loan modification application.
20

21   PHH made Plaintiffs think they were being reviewed even when they simply continued
22
     to record a Notice of Sale after the RMA was submitted. There was never anything in
23

24   writing provided by PHH that laid out any denial OR reasons for a denial, as required by
25
     the statutes. Therefore, the violations are material enough to constitute negligence and
26
     clear violation of the HBOR statutes.
27

28
                                                  8

                             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.319 Page 14 of 30



1
             It is clear that PHH was intent on taking the steps necessary to conduct a non-
2
     judicial foreclosure. As aforementioned, this is evidenced through the recording of the
3

4    Notice of Sale on September 25, 2018. McLaughlin v. Aurora Loan Servs., 2014 WL
5
     1705832, at *6 (C.D. Cal. Apr. 28, 2014) (finding that the recording of a notice of sale,
6

7    not simply serving an NTS or scheduling a sale, violates HBOR’s dual tracking statute).
8
     The dual tracking violation is clear and damaged Plaintiffs as they lost their home.
9
     Plaintiffs lost the chance to receive a modification that could have potentially saved their
10

11   home.
12
             Moreover, the ongoing default servicing is not only a precursor to foreclosure, it
13

14   also damaged Plaintiffs in that Plaintiffs had to pay additional interest & late charges and
15
     fees associated with inspection on the property which servicers normally do every month
16

17
     and is standard procedure when foreclosure activity is initiated. These constitute in
18   damages, aside from the time and effort expended by Plaintiffs in faxing and mailing
19
     documents, transportation to the non-profit center assisting them and loss of income
20

21   suffered in taking time off work in order to come to an agreement. PHH must assume
22
     responsibility for the dual-tracking violations, which added to the default fees aside from
23

24   Plaintiffs’ own default. The dual-tracking led to illicit foreclosure. Therefore, these
25
     causes of action stand as a matter of law. Accordingly, Plaintiffs have properly pled a
26
     material violation of HBOR against PHH and PHH’s motion should be denied.
27

28
                                                    9

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.320 Page 15 of 30



1
        B. CA Civil Code § 2923.7 applies to PHH.
2
           Several district courts have found that a borrower’s request for a foreclosure
3

4    alternative actually TRIGGERS the servicer’s duty to assign a SPOC. See, e.g., Hild v.
5
     Bank of Am., N.A., 2015 WL 401316, at *7 (C.D. Cal. Jan. 29, 2015); McFarland v. JP
6

7    Morgan Chase Bank, 2014 WL 4119399, at *11 (C.D. Cal. Aug. 21, 2014); Hixson v.
8
     Wells Fargo Bank, 2014 WL 3870004, at *5, n.4 (N.D. Cal. Aug. 6, 2014) (Servicer’s
9
     argument that borrower must specifically request a SPOC is mooted by servicer’s
10

11   assignment of SPOCs.). Servicers then, must provide borrowers with a single point of
12
     contact (“SPOC”). Specifically, “upon request from a borrower who requests a
13

14   foreclosure prevention alternative, the…servicer shall promptly establish a SPOC” see
15
     Pura v. Citimortgage, Inc., 2015 WL 81980, at *1 (C.D. Cal. Jan. 2, 2015) (finding a
16

17
     viable SPOC claim where borrower spoke with servicer representatives, but was never

18   assigned an identifiable SPOC). Servicers must also provide borrower with a “direct
19
     means of communication” with that SPOC. See Cal Civ. Code § 2923.7.
20

21         In either the “team” or individual form, SPOCs must provide the borrower with
22
     information about foreclosure prevention alternatives, deadlines for applications, how
23

24   and where a borrower should submit her application, and must alert the borrowers if any
25
     documents are missing. See Cal. Civ. Code § 2923.7(b)(1)-(2). See Garcia v. Wells
26

27

28
                                                 10

                             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.321 Page 16 of 30



1
     Fargo Bank, N.A., 2014 WL 458208, at *4 (N.D. Cal. Jan. 31, 2014) (finding SPOC’s
2
     failure to follow up on loan modification request to violate CC 2923.7).
3

4          In the present matter, PHH’s failure to assign an identifiable SPOC prevented
5
     Plaintiffs from assessing what their review situation was like, and by the same token, if
6

7    any documents appeared to be missing or anything additional could’ve been done in
8
     order to speed and facilitate the review process. Any misunderstanding in documentation
9
     submittal could only be due to an alleged SPOC’s failure to comply with their duties. It
10

11   is a material violation of the statute when Plaintiffs were not able to even obtain status of
12
     their review. It is simply not enough for PHH to allege they are not culpable of any
13

14   violations when they simply were not forthcoming with Plaintiffs neither verbally nor in
15
     writing. See Pura v. Citimortgage, Inc., supra (finding a viable claim where servicer
16

17
     never acknowledged any of borrower’s application materials in writing).
18

19
        C. Cal. Civ. Code § 2924.9 stands as a viable cause of action.

20         Plaintiffs’ mortgage loan, being a first lien mortgage and Plaintiffs having resided
21
     at the property, a single-family home, since they day it was purchased, entitles Plaintiffs
22

23   to relief under HBOR. PHH had to perform its due diligence and comply with the law
24
     under the California Homeowner's Bill of Rights ("HBOR"), which provides procedural
25

26
     protections to borrowers in review, or seeking a fair opportunity for foreclosure

27   alternatives.
28
                                                  11

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.322 Page 17 of 30



1
           HBOR has continued the existing requirement that a servicer may not record a
2
     notice of default (NOD) until 30 days after contacting the borrower to discuss
3

4    alternatives to foreclosure. Contact is specifically required 30 days before recording an
5
     NOD. Many courts have found in Plaintiffs’ favor in this regard. See Tavares v.
6

7    Nationstar Mortg., LLC, 2014 WL 3502851, at *6-7 (S.D. Cal. July 14, 2014); Garcia v.
8
     Wells Fargo Bank, N.A., 2014 WL 458208, at *4 (N.D. Cal. Jan. 31, 2014); Cerezo v.
9
     Wells Fargo Bank, N.A., 2013 WL 4029274, at *7 (N.D. Cal. Aug. 6, 2013). In this
10

11   matter, PHH recorded a Notice of Default on October 25, 2018 and though regardless of
12
     their declaration that they attempted contact, none was made. Plaintiffs were available
13

14   by phone and mail and never received a phone call from PHH nor any written
15
     notifications. Moreover, Plaintiffs were NOT contacted 5 days after the recording of the
16

17
     notice of default, in plain contravention of § 2924.9.
18         As a matter of law, this cause of action stands because PHH did not give Plaintiffs
19
     any loss mitigation options before or after the recording of the NOD. Nonetheless, it is
20

21   clear that PHH was intent on taking the steps necessary to conduct a non-judicial
22
     foreclosure. This is evidenced through the recording of a Notice of Sale on February 11,
23

24   2019,. McLaughlin v. Aurora Loan Servs., 2014 WL 1705832, at *6 (C.D. Cal. Apr. 28,
25
     2014) (finding that the recording of a notice of sale, not simply serving an NTS or
26
     scheduling a sale, violates HBOR’s dual tracking statute.
27

28
                                                  12

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.323 Page 18 of 30



1
           Plaintiffs have lost the chance to receive a loan modification that they would
2
     otherwise have been eligible for. Moreover, the ongoing default servicing is not only a
3

4    precursor to foreclosure, it also damaged Plaintiffs in that Plaintiffs had to pay additional
5
     interest & late charges and fees associated with inspection on the property which
6

7    servicers normally do every month and is standard procedure when foreclosure activity
8
     is initiated. Therefore, these causes of action stand as a matter of law. Accordingly,
9
     Plaintiffs have properly pled a material violation of HBOR against PHH and
10

11   Defendant’s motion should be denied.
12

13      D. CA Civil Code § 2924.10 applies to PHH.
14
           After submitting their application with PHH, they never sent Plaintiffs any written
15

16   correspondence acknowledging receipt. Receipt of an application for loan modification
17
     (or any other documents) must be acknowledged within five business days. (Civil Code
18

19   § 2924.10). PHH did not indicate WRITTEN correspondence as to the missing
20
     documents AND the appeal process. If a loan modification is denied, the servicer must
21
     provide information regarding time to appeal the denial and reason(s) for the denial.
22

23   (Civil Code § 2923.6.). Plaintiffs NEVER received a final determination. PHH’s failure
24
     to comply with these statutes disallowed Plaintiffs to properly assess the timeline of
25

26   events and submit the required appeal documentation, if such was the case. Therefore,
27
     this cause of action stands as a matter of law and Plaintiffs are entitled to injunctive
28
                                                  13

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.324 Page 19 of 30



1
     relief under CA. Civ. Code § 2924.19. All of the aforementioned causes of action stand
2
     as a matter of law. Accordingly, Plaintiffs have properly pled a material violation of
3

4    HBOR against PHH and their motion should be denied.
5
     VI. PLAINTIFFS’ CAUSE                 OF      ACTION        FOR        NEGLIGENCE      IS
6
     SUFFICIENTLY PLED
7

8
           PHH attempts to get the negligence cause of action dismissed by implicating that
9
     there is no duty that PHH owes to Plaintiffs. Until recently, servicers were immune to
10
     negligence claims; however, this has started to shift, as shown in Alvarez v. BAC Home
11

12   Loans Servicing, 228 Cal. App. 4th 941 (2014), the court found that, though a servicer is
13
     not obligated to initiate the modification process or to offer a modification, once it
14

15   agrees to engage in the process with the borrower it owes a duty of care not to mishandle
16
     the application or negligently conduct the modification process. Though most courts
17
     have, in the past, failed to find a duty of care created by engaging in the modification
18

19   process, Alvarez should begin to shift judges’ calculus on the negligence issue. Segura v.
20
     Wells Fargo Bank, N.A., 2014 WL 4798890, at *12-13 (C.D. Cal. Sept. 26, 2014) (citing
21

22   Alvarez and finding servicer was obligated to handle borrowers’ application with
23
     “reasonable care,” and denying servicer’s MTD borrowers’’ negligence claim);
24

25
           The facts alleged by Plaintiffs, when applied to the aforementioned factors, are

26   sufficient to meet the standard requirement for a negligence cause of action. Plaintiffs
27
     allege that PHH owed them a duty to exercise reasonable care in the review of their
28
                                                  14

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.325 Page 20 of 30



1
     complete loan modification application once PHH as servicer had agreed to consider it.
2
     Plaintiffs allege that Defendant’s negligent servicing of Plaintiffs’ loan resulted in harm
3

4    to them because THEY LOST THEIR HOME. Plaintiffs faithfully relied on PHH
5
     waiting anxiously for their loan modification to be reviewed, waiting anxiously for an
6

7    approval. PHH breached this duty of care by mishandling Plaintiffs’ application, not
8
     assessing their information and prolonging the review. In addition, no written
9
     notification as to the alleged missing documents was received by Plaintiffs. This is a
10

11   basic requirement of servicers per CA Civil Code 2923.6 (a). Plaintiffs allege that PHH
12
     owed them a duty to exercise reasonable care in the review of their complete loan
13

14   modification application once PHH offered them the chance to be reviewed. A servicer
15
     creates this duty of care by offering to modify borrower’s account and by continuing to
16

17
     charge unauthorized interest, which PHH did. With these actions, PHH went “beyond
18   the domain of a usual money lender” (quoting Johnson v. HBSC Bank USA, Nat’l Ass’n,
19
     2012 WL 928433, at *4 (S.D. Cal. Mar. 19, 2012)).
20

21         While there are cases that conclude that a lender owes no duty of care to a
22
     borrower to modify a loan, there are also plenty that recognize that a lender does owe a
23

24   borrower a duty of case in negotiating or processing an application for a loan
25
     modification. See Watkinson v. Mortgage It, Inc. (S.D. Cal. June 1, 2010) 2010 U.S.
26
     Dist. Lexis 53540, pp. *23-24 [duty of care found where bank knowingly misstated
27

28
                                                  15

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.326 Page 21 of 30



1
     borrower’s income and value of property on loan application, and where borrower
2
     sought but was denied a loan modification.] Several courts have concluded a lender
3

4    exceeds its rule as a money lender in connection with the handling of loan modification
5
     requests and is thus subject to a standard of reasonable care. See Garcia v. Ocwen Loan
6

7    Servicing, LLC, 2010 WL 1881098 (N.D. Cal. 2010) (denying motion to dismiss
8
     negligence claim against loan servicer and holding that servicer owed borrower a duty of
9
     care); Trant v. Wells Fargo Bank, N.A., 2012 WL 2871642, at 19 (S.D. Cal. 2012) ("[A
10

11   lender] cannot undertake the responsibility of administering the modification program
12
     yet escape negligence liability for administering it in a way that misleads borrowers and
13

14   potentially brings them into default"). See, e.g., Duran v. Bank of Am., N.A., 2015 WL
15
     794672, at *10 (C.D. Cal. Feb. 24, 2015) (following Alvarez to find a viable negligence
16

17
     claim where servicer’s admitted but uncorrected clerical error led to a modification
18   denial).
19
           Here, the Complaint alleges Plaintiffs were simply not fairly evaluated by PHH
20

21   and that was obviously due to carelessness. The factors clearly weigh in favor of the
22
     finding that PHH owed Plaintiffs a duty of care. A servicer owes a duty of care in
23

24   completing a loan mod review before proceeding to foreclosure. Such has not been the
25
     case here as PHH instead proceeded to record a notice of sale. A duty of care is owed in
26
     contacting Plaintiffs, providing a SPOC and having written communications as far as the
27

28
                                                 16

                             OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.327 Page 22 of 30



1
     final determination on the review, especially when the ownership of the home is at stake.
2
     Specifically, the servicing of the loan is intended to affect Plaintiffs and their home.
3

4    Next, there is a clear foreseeability of harm to Plaintiffs as they could lose their home
5
     (which they did) AND lose all of their resources trying to save it, i.e., actual injury.
6

7    Moreover, Plaintiffs continued to accrue late and interest fees as a result of the
8
     prolonged review, which are aside from any fees incurred on their part through any
9
     defaulting of payments.
10

11         Under Biakanja v. Irving, there are six (6) factors courts must analyze in
12
     determining whether a lender or servicer owes the borrower a duty of care: (1) the extent
13

14   to which the transaction was intended to affect the plaintiff; (2) the foreseeability of
15
     harm to him; (3) the degree of certainty that the plaintiff suffered injury; (4) the
16

17
     closeness of the connection between the defendant's conduct and the injury suffered; (5)
18   the moral blame attached to the defendant's conduct; and (6) the policy of preventing
19
     future harm. Biakanja, 49 Cal.2d at 650. Defendant PHH owed Plaintiffs a duty of care
20

21   as its activities exceeded the traditional scope of conventional money lending.
22
     Defendant’s activities exceeded this scope when they undertook to review Plaintiffs for
23

24   modification assistance. In doing this, Defendant ceased acting wholly as money lender
25
     and began acting instead as agent for the Departments of Treasury, and Housing an
26
     Urban Development, officiating their Making Home Affordable Program, through which
27

28
                                                   17

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.328 Page 23 of 30



1
     loan modification is awarded. Defendant’s activities further exceeded this scope, as
2
     money lenders are traditionally in the business of collecting, not modifying loans.
3

4          Defendant also owed Plaintiffs a duty of care according to the six factors listed
5
     above. First, the transaction was intended to affect Plaintiffs. The transaction at issue
6

7    involved Plaintiffs’ loan modification application. Potential loan modification
8
     determines whether Plaintiffs keep their home. Potential loan modification is what
9
     enticed Plaintiffs to divulge sensitive information and cling only to Defendant for
10

11   mortgage assistance. Denying Plaintiffs a loan modification on a technicality after
12
     reaping the benefits from their application allows Defendant to foreclose with impunity.
13

14   Second, the harm to Plaintiffs is foreseeable: the disclosure of sensitive information
15
     required for loan modification; a forestallment of Plaintiffs from looking sideways for
16

17
     other assistance with their loan; and ultimately, default and imminent foreclosure as
18   Plaintiffs were given no definite excuse against loan modification approval, that they
19
     might contest it or appeal their cause. Third, not only is Plaintiffs’ harm foreseeable, but
20

21   certain according to the same reasons it was foreseeable as Plaintiffs were relegated to
22
     an oppressive loan. Fourth, Defendant’s conduct and Plaintiffs’ injuries were intimately
23

24   connected. Plaintiffs allege Defendant put them up to applying for a loan modification,
25
     holding it out to them as available, when it was not. Plaintiffs allege Defendant forced
26
     Plaintiffs into delinquency by denying them a loan modification wrongly and without
27

28
                                                  18

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.329 Page 24 of 30



1
     explanation. Fifth, Defendant’s misconduct is morally blameworthy. When Plaintiffs
2
     stood in a time of need, Defendant extorted from Plaintiffs deep personal and financial
3

4    information, bleeding them all the more of their resources as they supplied it and then
5
     charging their account exorbitant late fees as they reviewed it. Defendant used this
6

7    information to discover how swiftly they could foreclosure on the subject property and
8
     whether any hiccup therein might occur. Sixth, holding Defendant to a duty here
9
     presents a good policy of preventing future harm. Lenders should state initial eligibility
10

11   requirements for loan modification upfront to borrowers; they should not be able to use
12
     such program to pry sensitive information from them. Lenders should also explain their
13

14   loan modification denials exactly, in detail, that borrowers know they were properly
15
     considered and whether appeal is available from them. Thus, Defendant owed Plaintiffs
16

17
     a duty of care.
18         Moreover, PHH engaged with Plaintiffs throughout the course of several months,
19
     sufficient enough time for them to request any missing information in writing. Crilley v.
20

21   Bank of America, N.A. (D. Hawaii, Apr. 26, 2012, No. 12-00081 LEK-BMK) 2012 U.S.
22
     Dist. Lexis 58469, p. *29 [denying motion to dismiss because Plaintiff “have pled
23

24   sufficient facts to support a finding that Defendant went beyond its conventional role as
25
     a loan servicer by soliciting Plaintiffs to apply for a loan modification and by engaging
26
     with them for SEVERAL MONTHS” regarding the modification]. [Emphasis added].
27

28
                                                  19

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.330 Page 25 of 30



1
            Here, the Complaint alleges Plaintiffs were not legitimately evaluated, nor
2
     afforded a reasonable opportunity to be evaluated, represented in irrefutable disregard by
3

4    or through the entities servicing/owning the loan, Defendant PHH. The claim for
5
     negligence is clearly meritorious against PHH and the MTD to this cause of action
6

7    should be denied.
8
     VII.   PLAINTIFFS’ WRONGFUL FORECLOSURE CAUSE OF ACTION IS
9           PROPERLY PLEAD
10
            The facts of the case are simple. Defendants erred in foreclosing on the subject
11

12
     property as a result of PHH failing to contact Plaintiffs to offer alternatives to

13   foreclosure or simply give the loan modification review a final resolution, which they
14
     didn’t. Defendants breached their obligation to Plaintiffs by failing to notify her of any
15

16   foreclosure alternatives they may have been eligible for. The Trustee under the direction
17
     of the servicer caused a notice of default to be filed alleging Plaintiffs were in default
18

19
     and that they had been contacted to seek alternatives to foreclosure, however, this was
20
     far from the truth as they were never contacted at any point.
21
            Defendants willingly and maliciously recorded the notice of default so they could
22

23   claim they were in default and thereafter file a fraudulent notice of sale. Defendants
24
     knew the house had equity and knew foreclosing on the property would quickly pay off
25

26   the entire loan. Therefore, the violations are material enough to constitute negligence
27

28
                                                  20

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.331 Page 26 of 30



1
     and clear violation of the law. These violations caused Plaintiffs’ home to be foreclosed
2
     on wrongfully.
3

4      VIII. PLAINTIFFS HAVE ADEQUATELY PLED A CAUSE OF ACTION
5    FOR UNFAIR BUSINESS PRACTICES
6          A violation under Bus. & Prof. Code Section 17200 et seq. ("Unfair Competition
7
     Law" or "UCL") includes any unlawful, unfair, or fraudulent business activity or
8

9    practice. Section 17200 is written in the disjunctive, it establishes three varieties of
10
     unfair competition-acts or practices which are unlawful, or unfair, or fraudulent. 'In other
11

12
     words, a practice is prohibited as "unfair" or "deceptive" even if not "unlawful" and vice

13   versa. Boschma v. Home Loan Ctr., Inc., 198 Cal. App. 4th 230, 252 (2011).
14
           Plaintiffs point out that a UCL claim functions in the disjunctive (“unfair
15

16   competition shall mean and include any unlawful, unfair OR fraudulent business act or
17
     practice” (Cal. Bus. & Prof. Code § 17200, emphasis added.) As such, if Plaintiffs have
18

19   sufficiently pleaded actionable conduct under ANY OF THE THREE bases for a UCL
20
     claim, the motion should be denied. Having concluded that the complaint alleges a valid
21
     cause of action for HBOR violations against DEFENDANTS, the same allegations are
22

23   sufficient to allege a cause of action under the UCL based on DEFENDANTS’
24
     fraudulent conduct. DEFENDANTS argue that Plaintiffs’ UCL claim fails but their
25

26   arguments fail for the reasons set forth below.
27

28
                                                  21

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.332 Page 27 of 30



1
        A. Plaintiffs Have Pled Their Claims with Reasonable Particularity
2
           First, Plaintiffs have pled their claims with reasonable particularity. Plaintiffs have
3

4    satisfied this standard by identifying the specific provisions of the UCL that were
5
     violated and providing factual allegations surrounding those violations. Plaintiffs have
6

7
     alleged the specifics of the negligent servicing made by PHH.

8
        B. Plaintiffs Have Adequately Plead Standing
9

10         Second, Plaintiffs have standing. A plaintiff has standing under the UCL if a
11
     plaintiff ... (2) has a present or future property interest diminished; (3) is deprived of
12
     money or property to which he or she has a cognizable claim; or (4) is required to enter
13

14   into a transaction, costing money or property, that would otherwise have been
15
     unnecessary. Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 323 (2011). Plaintiffs
16

17   have been wrongfully deprived of alternatives to foreclosure and as such, lost their home
18
     and have had to endure the expenses of the instant litigation as a result of PHH’s failure
19

20
     to comply as aforementioned. Such expenditures provide Plaintiffs with standing under

21   the UCL. See Sacchi v. Mortgage Electronic Registration Systems, Inc., 2011 WL
22
     2533029, at *9 (C.D. Cal., June 24, 2011) ("Further, Plaintiff specifically alleges injury
23

24   in fact, including "loss of equity in their home, costs and expenses related to protecting
25
     themselves, ... fees and costs, including, without limitation, attorneys' fees and costs.").
26

27
     PHH continued to charge default, interest and late fees to Plaintiffs’ account even though
28
                                                  22

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.333 Page 28 of 30



1
     this is explicitly against statutory code. Since Plaintiffs have demonstrated that they
2
     suffered damages as a result of PHH’s wrongful conduct, Plaintiffs’ UCL claim was
3

4    properly pled.
5

6       C. Plaintiffs Need Only Allege Unlawful, Unfair or Fraudulent Conduct
7          A claim of an unlawful act under the UCL must borrow another law, and a
8
     violation of federal, state, statutory, or common law can serve as a predicate for a UCL
9

10   unlawful claim. Stein, Cal. Practice Guide: Bus. & Prof. C. § 17200 Practice (The Rutter
11
     Group 2012) Par. 3:56; People v. E.W.A.P., Inc., 106 Cal.App.3d 315, 319 (1980).
12

13
           Plaintiffs have also pled fraudulent conduct under the UCL. "A fraudulent

14   business practice is one that is likely to deceive members of the public." Boschma v.
15
     Home Loan Ctr., Inc., 198 Cal. App. 4th 230, 252 - 53 (2011). A plaintiff need not plead
16

17   the exact language of every deceptive statement; it is sufficient for a plaintiff to describe
18
     a scheme to mislead customers, and allege that each misrepresentation to each customer
19

20   conforms to that scheme. Committee on Children's Television, Inc. v. General Foods
21
     Corp., 35 Cal.3d 197, 212-213 (1983); accord, People v. Sup. Ct. (Jayhill Corp.), 9
22
     Cal.3d 283,287-288, (1973). Plaintiffs have met this standard by demonstrating the acts
23

24   of misrepresentation by PHH in the recording of the NOD (the inaccurate declaration).
25
           Lastly, Plaintiffs have pled unfair activity in violation of the UCL, PHH has
26

27   violated the UCL even if its conduct is strictly deemed "lawful." Cel-Tech
28
                                                  23

                              OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.334 Page 29 of 30



1
     Communications, Inc. v. Los Angeles Cellular Telephone Co., 20 Cal.4th 163, 180
2
     (1999). PHH’s acts of negligent servicing and blaming Plaintiffs for their own mistakes,
3

4    is clearly unfair as it resulted in prejudice against Plaintiffs.
5
            A business practice is unfair if it violates public policy or is immoral, unethical,
6

7    oppressive, or unscrupulous and causes injury to customers that outweigh its benefits.
8
     See Walker v. Countrywide Home Loans, 98 Cal.App.4th 1158, 1170 (2002). The
9
     "unfair" standard is intentionally broad, allowing courts maximum discretion to prohibit
10

11   new schemes to defraud. Motors, Inc. v. Times Mirror Co., 102 Cal.App.3d 735, 740
12
     (1980). Here, the Complaint alleges that PHH’s business acts and practices, include, but
13

14   are not limited to, the following: (1) seeking to collect, and collecting, various improper
15
     fees, costs and charges, that are either not legally due under the mortgage contract or
16

17
     California law, or that are in excess of amounts legally due; (2) failing to send any
18   written notifications as to any alternatives to foreclosure or make any calls in this regard
19
     even. For the reasons set forth above, Plaintiffs have properly stated a claim under
20

21   Business and Professions Code Section 17200. Therefore, PHH’s argument is meritless,
22
     and their Motion to Dismiss should be denied in its entirety.
23

24       IX.   IF THE COURT PERCEIVES ANY MERIT TO THE MOTION TO
     DISMISS, LEAVE TO AMEND SHOULD BE GRANTED
25

26          Finally, as demonstrated in detail above, DEFENDANTS committed several
27
     violations and as a result, the Subject Property is potentially under foreclosure
28
                                                    24

                                OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
 Case 3:19-cv-02396-WQH-AHG Document 10 Filed 01/13/20 PageID.335 Page 30 of 30



1
     proceedings. Accordingly, Plaintiffs request DEFENDANTS’ Motion to Dismiss to be
2
     DENIED in its entirety.
3

4          However, if the court perceives any defect in Plaintiffs’ Complaint, it should grant
5
     Plaintiffs leave to amend. The Ninth Circuit in Mayes v. Leipziger, 729 F.2d 605, 607-
6

7    609 (9th Cir. 1984), determined that a party must be given at least one opportunity to
8
     amend the complaint after a motion to dismiss is granted. The Ninth Circuit based its
9
     holding in part on Federal Rule of Civil Procedure 15(a) which provides that "a party
10

11   may amend her pleadings once as a matter of course at any time before a responsive
12
     pleading is filed ... " Id. at 607. A motion to dismiss is not considered a "responsive
13

14   pleading." Breier v. Northern California Bowling Proprietors' Assn., 316 F.2d 787, 789
15
     (9th Cir. 1963). Granting a motion to dismiss does not terminate the right to amend. Ibid.
16

17
     It is therefore clear error to grant a motion to dismiss without leave to amend. Mayes v.
18   Leipziger, 729 F.2d at 607-608.
19
     DATED: January 13, 2020                        CDLG, PC
20

21

22
                                             BY: /s/ Tony Cara _____________
                                                 Tony Cara, Esq.
23                                               Attorney for Plaintiffs,
24                                               GEOFFREY SCHEUERMAN
                                                 AND KATHLEEN SCHEUERMAN
25

26

27

28
                                                   25

                               OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
